Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Bertone (US 2010/0242497) and Cocchi et al. (US 10,123,553).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, an air sensor comprising a pair of contacts disposed at least partially within a flow path of liquid food product mix, a user interface, and a controller operatively coupled to the air sensor and the user interface; wherein the air sensor is configured to provide a first signal to the controller when the contacts are electrically connected with a relatively small resistance indicative of the presence of liquid food product mix, wherein the air sensor is configured to provide a second signal different from the first signal to the controller when the two contacts are electrically connected with a relatively large resistance indicative of the presence of air, and wherein, in response to the controller receiving the second signal the user interface is configured to provide a notification to a user indicating that one or more of the liquid food product mix reservoirs are depleted.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 6, a plurality of catches movably coupled to the housing, each catch positioned near one of the drawers such that each catch is paired to one of the drawers and each catch is movable between an extended position and a retracted position; wherein each drawer is prevented from translating when the paired catch is in the extended position; and wherein each drawer is allowed to move freely when the paired catch is in the retracted position.
 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, a manifold defining a plurality of inlets and an outlet, wherein the inlets are each fluidly coupled to one of the liquid food product mix reservoirs and the outlet is fluidly coupled to the freezer barrel to supply liquid food product mix from all of the liquid food product mix reservoirs to the freezer barrel; a pump configured to draw liquid food product mix from the manifold to the freezer barrel.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 12, an air sensor operatively coupled to the controller and comprising a pair of contacts disposed at least partially within a flow path of liquid food product mix; and a user interface operatively coupled to the controller; wherein the air sensor is configured to provide a first signal to the controller when the contacts are electrically connected with a relatively small resistance indicative of the presence of liquid food product mix, wherein the air sensor is configured to provide a second signal different from the first signal to the controller when the two contacts are electrically connected with a relatively large resistance indicative of the presence of air, and wherein, in response to the controller receiving the second signal the user interface is configured to provide a notification to a user indicating that one or more of the liquid food product mix reservoirs are depleted.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 15, a plurality of coiled flexible hoses, each hose biased toward a retracted coiled position; wherein each hose is coupled to one of the couplings; wherein each hose extends when the drawer supporting the corresponding bag is moved to an open position; and wherein each hose biases the drawer to move from the open position toward a closed position.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 16, a plurality of catches movably coupled to the housing, each catch positioned near one of the drawers such that each catch is paired to one of the drawers and each catch is movable
between an extended position and a retracted position; wherein each drawer is prevented from translating when the paired catch is in the extended position; and wherein each drawer is allowed to move freely when the paired catch is in the retracted position.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 17, a plurality of coiled flexible hoses, each hose biased to a retracted coiled position; wherein each hose is attached to the coupling of the one of the bags; wherein each hose extends when the drawer supporting the bag is moved to an open position; and wherein each hose biases the drawer to move from the open position toward a closed position.




Examiner’s Comment
 	The closest prior art was Bertone. The prior art show that a beverage apparatus for dispensing liquid frozen product (abstract). The beverage apparatus having a housing 13, a plurality of drawers 262 disposed within and slidably coupled to the housing and configured to each support a liquid food product mix and a manifold comprising a plurality of inlets and outlet. However, Philip does not show an air sensor comprising a pair of contacts disposed at least partially within a flow path of liquid food product mix, a user interface or the claim limitations as recited above.
 	Cocchi et al. teaches a beverage machine for dispensing semi-liquid products having a container 2A, a freezer barrel 2B, and at least one dispensing outlet 17. However, the combination of Bertone, Cocchi et al. and prior art of record is silent regarding the above claim limitations. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761